Exhibit 10.1

PURCHASE AND ASSIGNMENT AGREEMENT

This Purchase and Assignment Agreement (this “Agreement”) is made and entered
into as of April 6, 2009, by and between Mosaic Sales Solutions US Operating
Co., LLC, a Delaware limited liability company (the “Buyer”), REPS, LLC, a
Michigan limited liability company (the “Seller”), and Handleman Company, a
Michigan corporation (the “Parent”).

RECITALS:

A. The Seller operates a retail services business, specializing in retail
execution (including merchandizing and sales), promotional execution, new
product introduction, supply chain management and retail intelligence for a
variety of products (the “Business”).

B. The Seller desires to assign and sell to the Buyer, and the Buyer desires to
assume and purchase from the Seller, certain contracts and assets of the
Business upon the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements of each party contained herein and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:

ARTICLE I

PURCHASE AND ASSIGNMENT

1.1 Purchase and Assignment. On the date hereof and on the terms contained in
this Agreement, the Seller hereby sells, conveys, transfers, assigns and
delivers to the Buyer, its successors and assigns, and the Buyer hereby
purchases, assumes and accepts from the Seller, all of the Seller’s right, title
and interest in and to only those assets, rights, goodwill and interests that
are identified below (all of the foregoing being referred to collectively as the
“Purchased Assets”) to have and to hold forever, together with all rights and
privileges thereto:

(a) all contracts, agreements or other arrangements, whether written or oral,
with the Seller’s customers listed on Schedule 1.1(a) (collectively, the
“Customer Contracts”);

(b) all promotion lists, marketing data and advertising materials used by the
Seller in the Business in connection with the Customer Contracts;

(c) all lists of customers, suppliers, vendors, prospects and others having
business relationships with the Seller;

(d) all books and records related to the Purchased Assets, including all books
and records related to the Customer Contracts, regardless of the medium on which
such information is stored or maintained; provided that the Seller shall be
entitled to keep a copy of portions thereof in accordance with Section 6.3(b);



--------------------------------------------------------------------------------

(e) all laptops or personal computer equipment or hardware owned by the Seller
and used by an employee of the Seller who becomes a Transferred Employee
pursuant to Section 6.4, but excluding the Mobile Hardware (as defined below);
and

(f) all goodwill associated with any of the Purchased Assets.

1.2 Excluded Assets. All of the Seller’s right, title and interest in and to any
assets, rights, goodwill and interests owned, licensed, used or held for use in
connection with the Business, other than the Purchased Assets, shall be retained
by the Seller (collectively, the “Excluded Assets”). The Excluded Assets shall
include each of the following:

(a) all cash and cash equivalents;

(b) all current assets of the Seller (as determined in accordance with GAAP),
including all accounts receivable, notes receivable, inventory and prepaid items
(collectively, the “Current Assets”);

(c) all contracts and agreements other than the Customer Contracts, including
(i) that certain lease between the Seller and Moberly Center LLC for the office
space located at 1002 SW West Park Drive, Bentonville, Arkansas, (ii) that
certain lease between the Seller and Bass-Ward II for the office space located
at 230 Glenis Drive, Suite 301, Murfreesboro, Tennessee (the “Office Lease”),
(iii) leases for employee vehicles (the “Vehicle Leases”), and (iv) contracts,
agreements or other arrangements with third party vendors;

(d) all mobile hardware devices and related software other than laptops
(collectively, the “Mobile Hardware”);

(e) all securities and other investments held by the Seller, including the
outstanding capital stock or other equity interests of the Seller in any Person
(as defined in Section 4.1(b));

(f) all bank accounts and safe deposit boxes;

(g) all tax records of the Seller; and

(h) all minute books, membership records and seals of the Seller.

ARTICLE II

ASSUMED LIABILITIES; RETAINED LIABILITIES

2.1 Assumed Liabilities. On the terms contained in this Agreement, the Buyer
hereby assumes, and shall promptly perform, pay and discharge, any and all
obligations of the Seller arising after the Closing Date under the Customer
Contracts, but only to the extent such obligations both (i) arise, accrue and
first become due after the Closing under the terms of the Customer Contracts and
(ii) do not relate to either the payment for goods or services provided at or
prior to the Closing or an obligation to provide goods or services for which the
payment therefor was made at or prior to the Closing (the “Assumed
Liabilities”); provided, however, that the Buyer does not hereby assume and
shall not be responsible for any such liabilities or obligations that arise from
any breach or default by the

 

-2-



--------------------------------------------------------------------------------

Seller under any Customer Contract prior to the Closing, all of which
liabilities and obligations shall constitute Retained Liabilities.
Notwithstanding anything to the contrary contained in this Agreement or any
document delivered in connection with this Agreement, the Buyer’s obligations in
respect of the Assumed Liabilities will not be greater than the Seller’s
obligation thereunder and will be subject to the Buyer’s right to contest in
good faith the nature and extent of any such obligation.

2.2 Retained Liabilities. Notwithstanding anything to the contrary in
Section 2.1, the Seller shall retain all liabilities and obligations associated
with the Business, whether fixed or contingent, known or unknown, asserted or
unasserted, absolute or contingent, matured or unmatured, conditional or
unconditional, latent or patent, accrued or unaccrued, liquidated or
unliquidated or due or to become due other than the Assumed Liabilities
(collectively, the “Retained Liabilities”).

ARTICLE III

CONSIDERATION

3.1 Consideration.

(a) As consideration for the sale to the Buyer of the Purchased Assets pursuant
to this Agreement, the Buyer shall:

(i) assume the Assumed Liabilities;

(ii) pay to the Seller in cash $250,000 (the “Advance Payment”);

(iii) pay to the Seller an amount equal to the Revenue Sharing Amount (as
defined below) on the terms set forth herein; provided, however, that
notwithstanding anything contained in this Agreement to the contrary, the
Revenue Sharing Amount shall not exceed $1,250,000 in the aggregate; and

(iv) pay to the Seller, within 15 days of receipt of an invoice therefor, an
amount equal to the Seller’s expenses incurred specifically in connection with
the provision of the Transition Services (as defined below) during the
Transition Period (as defined below), such invoices to be submitted to the Buyer
every 30 days.

(b) Subject to the proviso in Section 3.1(a)(iii), for purposes of this
Agreement, “Revenue Sharing Amount” means a percentage of the gross revenue of
the Buyer booked by the Buyer during the twelve month period following the
Closing Date and directly allocable to the Customer Contracts (such amount, the
“Annual Revenue”) equal to the following:

(i) if Annual Revenue is less than $2,000,000, then 10%;

(ii) if Annual Revenue is greater than $1,999,999.99 and less than $5,000,000,
then 12%; and

(iii) if Annual Revenue is greater than $4,999,999, then 15%.

 

-3-



--------------------------------------------------------------------------------

(c) Amounts owing to the Seller under Section 3.1(a)(iii) shall be paid on a
calendar quarterly basis, with such amounts due and to be received by the Seller
on or before the 30th day following the end of each quarter in which such
amounts were booked by the Buyer. The Revenue Sharing Amounts to be paid by the
Buyer hereunder for each quarter shall be no less than 10% of the Annual Revenue
to date. The Revenue Sharing Amount shall be payable by wire transfer. If any
payment date set forth in this Section 3.1 does not fall on a Business Day, then
such payment shall be due on the next Business Day. For the purposes of this
Agreement, “Business Day” means any day other than a Saturday or Sunday or other
day on which the Federal Reserve Bank of Dallas is closed.

(d) As promptly as practicable and in any event within 60 days following each of
the sixth-month and twelve-month anniversaries of the Closing Date, the Buyer
shall prepare and deliver to the Seller the Buyer’s calculation of (i) the
Annual Revenue as of the six-month anniversary on a pro forma basis, based upon
the Buyer’s good faith most recent forecast of the expected Annual Revenue with
respect to the Customer Contracts, and (ii) the Annual Revenue as of the
twelve-month anniversary based on actual revenues booked (each, a
“Reconciliation Statement”).

(e) If the quarterly payments of the Revenue Sharing Amount in the aggregate as
of such six-month or twelve-month anniversary, as appropriate, are greater than
the payments that should have been made as reflected in the relevant
Reconciliation Statement, the Seller shall promptly pay such excess to the
Buyer; provided that, at the option of the Buyer, any such excess owed with
respect to the sixth-month anniversary may be offset against future quarterly
payments of the Revenue Sharing Amount. If the quarterly payments of the Revenue
Sharing Amount in the aggregate as of such six-month or twelve-month
anniversary, as appropriate, are less than the payments that should have been
made as reflected in the relevant Reconciliation Statement, the Buyer shall
promptly pay such deficiency to the Seller. Any such payment shall be made
within five Business Days after the preparation and delivery of the
Reconciliation Statement and shall be payable by check.

(f) The first quarterly Revenue Sharing Amount shall be offset by the Advance
Payment, and if the entire Advance Payment is not so satisfied, any subsequent
quarterly Revenue Sharing Amount shall be offset by the portion of the
unsatisfied Advance Payment. In the event the Advance Payment is not entirely
satisfied by all quarterly payments of the Revenue Sharing Amount, the Seller
shall promptly pay such deficiency to the Buyer. In the event any customer
listed on Schedule 1.1(a) deducts, credits, offsets or otherwise reduces amounts
otherwise owed to the Buyer, and such deduction, credit, offset or reduction (or
a portion thereof) relates to or arises from claims of the customer against the
Seller that existed or arose prior to the Closing Date, then the amount of such
deduction, credit, offset or reduction (or portion thereof) may be offset by the
Buyer against any Revenue Sharing Amount owed to the Seller as of any payment
date specified herein.

(g) In the event that the Buyer receives any invoice that relates to or reflects
in whole or in part accounts payable owing prior to the Closing Date, the Buyer
shall promptly remit such invoice to the Seller, and the Seller shall, or shall
cause the Parent to, pay the entire amount of such invoice promptly. In the
event any portion of such invoice relates to or reflects accounts payable owing
after the Closing Date, the Seller will invoice the Buyer therefor, and the
Buyer will pay any such invoice promptly upon receipt.

 

-4-



--------------------------------------------------------------------------------

(h) For the purposes of this Agreement, “Transition Period” means the amount of
time reasonably required by the Buyer to (i) interview, hire and train the
Transferred Employees, (ii) transition the billing of all customers listed on
Schedule 1.1(a) to the Buyer’s systems and (iii) otherwise successfully
transition the Business related to the Customer Contracts to the Buyer. It is
currently anticipated that the Transition Period will conclude on April 27, 2009
but, in any event, no latter than April 30, 2009.

(i) For the purposes of this Agreement, “Transition Services” means the
provision of the following services by the Seller for the benefit of the Buyer
during the Transition Period:

(i) the billing and invoicing of all customers listed on Schedule 1.1(a) for all
service hours worked on behalf of such customers on and after the Closing Date;

(ii) the payment of all payroll for Business Employees; provided, however, that
at any time during the Transition Period the Buyer may identify to the Seller
one or more Business Employees who will not be Transferred Employees and whose
services are no longer required, and thereupon the Seller shall terminate such
Business Employee’s employment with the Seller, and all payroll and related
compensation expenses for such Business Employee accruing after the date as of
which the Buyer instructs the Seller to terminate such Business Employee shall
no longer be reimbursable by the Buyer pursuant to Section 3.1(a)(iv);

(iii) the payment of all rent, utilities and related expenses in connection with
the Office Lease; and

(j) the provision of any other service reasonably requested by the Buyer.

3.2 Records; Audit.

(a) The Buyer shall keep books and records sufficient to verify the accuracy and
completeness of the Buyer’s determination and calculation of any amounts owing
to the Seller under Section 3.1(a)(iii), including purchase and invoice records
relating to the Customer Contracts. Such books and records shall be preserved
for a period of not less than two years after they are created.

(b) Upon five Business Days advance notice to the Buyer, the Seller may review
and copy the necessary books and records of the Buyer to allow the Seller to
verify the accuracy of the Revenue Sharing Amount. Any such audit shall be
conducted during the Buyer’s normal business hours and in a manner that does not
unreasonably disrupt the Buyer’s business operations, and not more than twice in
any one calendar year.

(c) If an audit reveals a payment deficiency, the Buyer shall pay the deficiency
outstanding within 5 days of receiving written notice thereof.

 

-5-



--------------------------------------------------------------------------------

3.3 Closing. The closing of the transactions contemplated hereby (the “Closing”)
shall take place at the offices of the Buyer, at 10:00 a.m., local time, on the
date of this Agreement (the “Closing Date”). The effective time of the
transactions contemplated hereby shall be deemed to be 12:01 a.m. (Central Time)
on the Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE SELLER AND THE PARENT

The Seller and the Parent, jointly and severally, hereby represent and warrant
to the Buyer as follows:

4.1 Organization; Good Standing; Qualification; Subsidiaries.

(a) The Seller is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Michigan. The Parent owns,
beneficially and of record, all of the outstanding membership interests of the
Seller. The Seller is duly qualified or licensed to do business and is in good
standing in each jurisdiction where the nature of its business or activities
makes such qualification or licensing necessary. The Seller has all requisite
limited liability company power and authority to own, lease or operate the
assets it purports to own, lease or operate, including the Purchased Assets, to
carry on the Business as presently conducted, and to perform all such other acts
as may be necessary for the execution, delivery and performance of this
Agreement. The Seller does not, directly or indirectly, own any capital stock,
partnership interests, membership interests or other securities or equity
interests of any Person.

(b) For the purposes of this Agreement, (i) “Governmental Authority” means any
federal, state, county, local or foreign government or any subdivision,
authority, department, commission, board, bureau, agency, court, administrative
panel or other instrumentality thereof, and (ii) “Person” means an individual,
partnership, corporation, limited liability company, association, joint stock
company, trust, joint venture, unincorporated organization or Governmental
Authority (or any department, agency or political subdivision thereof).

4.2 Authorization. The execution and delivery by the Seller of this Agreement,
and the performance of all obligations of the Seller under this Agreement have
been duly and validly authorized by all necessary limited liability company
action, and no other action is necessary with respect thereto, including
approval of the Parent. The execution and delivery by the Parent of this
Agreement and the performance of all obligations by the Parent under this
Agreement have been duly and validly authorized by all necessary corporate
action, and no other action is necessary with respect thereto. This Agreement
constitutes the legal, valid and binding obligations of the Seller and the
Parent, as applicable, enforceable against each of them in accordance with its
terms.

4.3 Non-Contravention. None of the execution, delivery or performance of this
Agreement nor the consummation of the transactions contemplated hereby will
(a) violate any applicable Laws (as defined below) or conflict with or result in
a breach of (with notice or the passage of time or both) any judgment, order,
decree or ruling applicable to the Seller, the Parent, the Purchased Assets

 

-6-



--------------------------------------------------------------------------------

or the Business; (b) conflict with any of the provisions of the organizational
documents of the Seller or the Parent; (c) violate, conflict with, result in a
breach or termination of, constitute a default under, give rise to the
acceleration of (with notice or the passage of time or both) any obligation
under or otherwise give any contracting party additional rights or compensation
under the terms, conditions or provisions of any contract, instrument, license,
or agreement (including the Customer Contracts), whether written or oral, to
which the Seller or the Parent is a party or by which any of the Purchased
Assets or the Business is bound; or (d) result in the creation or imposition of
any liens, claims, security interests, pledges, mortgages, deeds of trust,
rights of first refusal, restrictions or other encumbrances (“Liens”), or
otherwise have an adverse effect upon, the Purchased Assets or the Business. For
the purposes of this Agreement, “Law” means any applicable law, statute, code,
ordinance, rule, regulation, permit, order, judgment, decree, arbitration award
or other legal requirement of any Governmental Authority.

4.4 Required Filings and Consents. Except as set forth on Schedule 4.4, the
execution and delivery of this Agreement by the Seller and the Parent do not,
and the performance of this Agreement by the Seller will not, require any
Consent with, from or by any Governmental Authority or any third party,
including any party to any Customer Contract.

4.5 Title to Purchased Assets. Except as set forth on Schedule 4.5, the Seller
has good and marketable title in and to, or a valid leasehold interest in, all
of the Purchased Assets, free and clear of all Liens, and the Parent does not
own, or have any other interest in (other than to the extent of its membership
interests in the Seller), any of the assets used or held for use in the conduct
of the Business.

4.6 Compliance with Laws. The Seller is in compliance in all material respects
with all Laws applicable to the conduct of the Business. The Seller has not
received any notice (written or oral) of any violation or alleged violation of,
and is not subject to any liability (whether accrued, absolute, contingent,
direct or indirect) for any past or continuing violation of, any Laws applicable
to the operation of the Business or the ownership of the Purchased Assets. To
the Knowledge of the Seller and the Parent, no material expenditures are or will
be required to remain in compliance with such Laws. For purposes of this
Agreement, “Knowledge” with respect to the Seller shall mean the knowledge of
John Soricelli, Jonathan Stickel and Rozanne Kokko, after reasonable inquiry.

4.7 Real Property. The Seller does not own any real property. The Office Lease
is valid, binding, free and clear of all Liens, in full force and effect and
enforceable in accordance with its terms. The Seller enjoys peaceful and
undisturbed possession under the Office Lease. There are no defaults under the
Office Lease and no event, act or omission has occurred that would result in a
default under the Office Lease.

4.8 Contracts. Schedule 1.1(a) sets forth a true, complete and correct list of
all Customer Contracts, including all amendments, modifications or supplements
thereto (whether written or oral), and with respect to any Customer Contract for
which a written agreement does not exist, a summary of the material terms of the
Customer Contract, including the name of the customer and the term of the
contract. The Seller has delivered to the Buyer true, complete and correct
copies of all Customer Contracts, together with all

 

-7-



--------------------------------------------------------------------------------

amendments, modifications and supplements thereto, and except for the Customer
Contracts, the Seller is not a party to or bound by any contract, agreement or
other arrangement relating to or affecting the Purchased Assets. The Customer
Contracts are valid, binding and in full force and effect, have not been amended
or supplemented in any manner since being delivered to Buyer and upon assignment
and assumption as provided in this Agreement will be enforceable by Buyer in
accordance with their respective terms. Except as set forth on Schedule 4.8,
(a) neither the Seller nor any other party is in breach of or default under any
Customer Contract, and has not been in breach of or default under any Customer
Contract since January 1, 2009, and no event has occurred or is continuing
which, after notice or lapse of time or both, would constitute a breach or
default by the Seller or permit the termination or modification of, or
acceleration of performance under, any Customer Contract by any other party
thereto, and (b) the Seller has not received any notice claiming the Seller has
committed any such breach or default or indicating the desire or intention of
any party thereto to amend, modify, rescind or terminate any Customer Contract.

4.9 Litigation. Except as set forth on Schedule 4.9, there have not been any
actions, suits, claims, investigations or proceedings (including arbitration or
other alternative dispute resolution mechanisms) pending or, to the Knowledge of
the Seller, threatened, either at law or in equity, against the Seller or the
Parent within the last three years arising out of, relating to or affecting the
Purchased Assets or the Business. There is no action, suit, claim, investigation
or proceeding (including arbitration or other alternative dispute resolution
mechanisms) pending or, to the Knowledge of the Seller, threatened, either at
law or in equity, against the Seller or the Parent that, if adversely
determined, would prevent the consummation of the transactions contemplated
hereby, and there are no facts that would afford a basis for any such action,
suit, claim, investigation or proceeding. None of the Seller or the Parent is
subject to any existing order, writ, injunction, judgment or decree of any
Governmental Authority or arbitration panel.

4.10 Employees.

(a) Schedule 4.10(a)(i) sets forth a true, complete and correct list of all of
the employees of the Seller as of the date hereof (the “Business Employees”),
together with the location and hire date of, and the current annual
compensation, benefits (including vacation entitlement) and perquisites provided
to, each such Business Employee. Except as set forth on Schedule 4.10(a)(ii),
none of the Business Employees is (i) on a leave of absence or another type of
leave, or (ii) a party to any employment, severance, non-compete, bonus,
retention, deferred compensation or similar agreement with the Seller. To the
Knowledge of the Seller and the Parent, none of the Business Employees has any
plans to terminate his or her employment with the Seller such that he or she
would not become an employee of the Buyer. The Seller has no agreements with any
Business Employee that would limit or prohibit such Business Employee from
accepting an offer of employment from the Buyer, if so extended. Except as set
forth on Schedule 4.10(a)(iii), each of David Yenzer and Carol Owens is subject
to a noncompetition agreement or similar covenant prohibiting each such
individual from competing with the Business for a reasonable period of time and
in a reasonable geographic scope, and, to the Knowledge of the Seller, none of
David Yenzer, Carol Owens or Carl Pacione retains any Proprietary Information of
the Seller or the Parent.

 

-8-



--------------------------------------------------------------------------------

(b) The Seller is not delinquent in payments to any Business Employee for any
wages, salaries, commissions, bonuses or other compensation for any services
performed for it or any other amounts required to be reimbursed to such
employees (including accrued paid time off). To the extent the Seller has used
another entity to provide any sort of services, the Seller has taken reasonable
steps to ensure that the entity has complied in all material respects with all
employment laws with respect to any Persons performing services for the Seller.
The Seller has taken reasonable steps to ensure that records held in respect to
any Business Employees comply in all material respects with the requirements of
all applicable data protection Laws relating to the use, control and
dissemination of information and records relating to employees.

(c) The Seller is not a party to any collective bargaining or union contract and
the Seller has not experienced nor is there now threatened any strikes,
walkouts, picketing, work stoppage, work slowdown, grievances, claims of unfair
labor practices or other collective bargaining disputes within the last three
years from the date of this Agreement. The Seller has not committed any unfair
labor practice in the conduct of the Business. None of the Seller or the Parent
has received notice of the filing of an unfair labor practice complaint against
the Seller, and no such complaint has been threatened to be filed, with any
Governmental Authority having jurisdiction over the Seller’s labor matters. None
of the Business Employees is a member of a union and no organizational efforts
are presently being made or threatened by or on behalf of any labor union with
respect to the Business Employees. There are no pending or, to the Knowledge of
the Seller or the Parent, threatened Equal Employment Opportunity Commission
claims, Occupational Safety and Health Administration complaints, Americans with
Disabilities Act claims, wage and hour claims, unemployment compensation claims,
workers’ compensation claims or the like against the Seller or arising out of
the conduct of the Business, nor have there been any such claims or complaints
within the past three years from the date of this Agreement. Except as set forth
on Schedule 4.10(c) and except for the notice given by the Parent under the WARN
Act in June 2008, the Seller has not implemented any “plant closing,” “mass
layoff” or “employment loss” at any time within the last five years that would
reasonably be expected to require notification under the WARN Act or any similar
Laws. The Seller is not subject to any consent decree or settlement agreement
requiring ongoing supervision of the Seller’s labor practices by any
Governmental Authority. The Seller is not and has never been subject to any
affirmative action obligations under any Law with respect to any current or
former employees.

4.11 Consents. Except for those Consents heretofore obtained, satisfied or made
or those set forth on Schedule 4.11, no Consent is required to be obtained,
satisfied or made pursuant to any Laws, Customer Contracts or other agreements
by which the Seller, or its properties or assets, including the Purchased
Assets, are bound in connection with the execution, delivery and performance of
this Agreement by the Seller or the sale and/or transfer to Buyer of the
Purchased Assets or the completion by the Seller of the other transactions
contemplated by this Agreement. For the purposes of this Agreement, “Consent”
means any consent, waiver, approval, order or authorization of, or registration,
declaration or filing with or notice to, any Governmental Authority or other
Person.

4.12 No Other Agreements to Purchase or Assign. No Person, other than the Buyer,
has any written or oral agreement, contract or option or any right or privilege
capable of becoming an agreement, contract or option for the purchase,
assignment or acquisition of the Purchased Assets.

 

-9-



--------------------------------------------------------------------------------

4.13 Brokers, Finders and Agents. Other than W.Y. Campbell & Co., the Seller is
not directly or indirectly obligated to anyone acting as a broker, finder,
financial advisor or in any similar capacity in connection with this Agreement
or the transactions contemplated by this Agreement.

4.14 Fraudulent Conveyance. Neither the purchase of the Purchased Assets by the
Buyer nor any of the other transactions contemplated by this Agreement is or
could be deemed to constitute the payment, conveyance, distribution or other
transfer of any asset, property or other item of value of the Seller that could
be subsequently invalidated, declared to be fraudulent or preferential, set
aside, avoided, recovered from, disgorged or required to be refunded, repaid or
otherwise restored under applicable Law.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

The Buyer hereby represents and warrants to the Seller and the Parent as
follows:

5.1 Organization; Good Standing; Qualification. The Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware. The Buyer is duly qualified or licensed to do business
and is in good standing in each jurisdiction where the nature of its business or
activities makes such qualification or licensing necessary. The Buyer has all
requisite limited liability company power and authority to own, lease or operate
the assets it purports to own, lease or operate, to carry on its business as now
conducted, and to perform all such other acts as may be necessary for the
execution, delivery and performance of this Agreement.

5.2 Authorization. The Buyer has all requisite limited liability company power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by the Buyer of this
Agreement, and the performance of all obligations of the Buyer under this
Agreement, have been duly and validly authorized by all necessary limited
liability company action, and no other limited liability company action on the
part of the Buyer is necessary with respect thereto. This Agreement constitutes
the legal, valid and binding obligations of the Buyer, enforceable against it in
accordance with its terms.

5.3 Non-Contravention. None of the execution, delivery or performance of this
Agreement nor the consummation of the transactions contemplated hereby will
(a) violate any applicable Laws or conflict with or result in a breach of (with
notice or the passage of time or both) any judgment, order, decree or ruling
applicable to the Buyer or (b) conflict with any of the provisions of the
organizational documents of the Buyer.

5.4 Brokers, Finders and Agents. Neither the Buyer nor anyone acting on its
behalf has taken any action that would directly or indirectly obligate the
Seller to anyone acting as a broker, finder, financial advisor or in any other
similar capacity in connection with this Agreement or the transactions
contemplated by this Agreement.

 

-10-



--------------------------------------------------------------------------------

5.5 Investigation. Buyer has no knowledge of the inaccuracy of any
representation or warranty by the Seller or the Parent.

ARTICLE VI

COVENANTS

6.1 Post-Closing Corporate Existence. For not less than 12 months following the
Closing Date, the Parent shall maintain its existence in its jurisdiction of
formation and shall maintain a registered agent for the acceptance of service of
process (it being understood that the Parent intends to file a Certificate of
Dissolution with the Secretary of State of the State of Michigan).

6.2 Non-Competition and Non-Solicitation.

(a) As an inducement to cause the Buyer to enter into this Agreement, from the
date hereof until the third anniversary of the Closing Date, the Seller and the
Parent shall not directly or indirectly:

(b) engage or seek to engage in or assist with any business similar to the
Business as conducted by the Seller on the date hereof, including providing
products or services to or receiving products or services from any of the
Persons set forth on Schedule 1.1(a) or any of their respective Affiliates (each
a “Competitive Activity”), in the geographic locations listed on Schedule 6.2
(the “Territory”);

(i) provide financing for, invest in, lend to, or manage, control or participate
in the ownership, management or control of any Person engaged in any Competitive
Activity in the Territory;

(ii) render services related to or in furtherance of any Competitive Activity to
any Person engaged in any Competitive Activity in the Territory; or

(iii) attempt to do any of the foregoing.

(c) For the purposes of this Agreement, “Affiliate” means, with respect to any
party hereto, any Person directly or indirectly controlling, controlled by or
under common control with such party.

(d) As an inducement to cause the Buyer to enter into this Agreement, from the
date hereof until the third anniversary of the Closing Date, the Seller and the
Parent shall not directly or indirectly:

(i) solicit, induce, encourage, facilitate, divert or appropriate, or attempt to
solicit, induce, encourage, facilitate, divert or appropriate, any current or
prospective customer, vendor, supplier of or other Person engaged in a
relationship with the Business, including any party to any of the Customer
Contracts, relating to any Competitive Activity for the purpose of competing
with the Buyer or its Affiliates in any Competitive Activity or terminating or
altering its relationship with the Business or taking away or reducing any
business, patronage or orders from the Business; provided, that a “prospective”
customer, vendor and supplier of the

 

-11-



--------------------------------------------------------------------------------

Business shall mean any such Person that the Seller solicited, contacted,
engaged in discussions with or included on marketing or business development
plans or similar documents (whether in written or electronic form) during the
one-year period immediately preceding the date hereof;

(ii) solicit, persuade, induce, or entice, or attempt to solicit, persuade,
induce or entice, or assist any other Person in so soliciting, persuading,
inducing or enticing, any employee or contractor of the Buyer or its Affiliates,
including any of the Transferred Employees (as defined below), to terminate or
alter his or her employment with the Buyer or its Affiliates, as applicable; or

(iii) disparage the Buyer or any of its members, managers, officers, employees
or agents in their capacities as members, managers, officers, employees or
agents of the Buyer.

(e) The Seller and the Parent acknowledge and agree that (i) the Parent is the
sole equity holder of the Seller and will benefit from the transactions
contemplated by this Agreement, (ii) the covenants set forth in Section 6.2(a)
are necessary to enable the Buyer to retain the goodwill of the Business
included in the Purchased Assets that was based on the Seller’s and the Parent’s
efforts prior to the consummation of the transactions contemplated by this
Agreement, and (iii) the covenants set forth in Section 6.2(c) are necessary to
enable the Buyer to maintain a stable customer and supplier base in order to
remain in business, and that it would disrupt, damage, impair and interfere with
the business of the Buyer if the Seller and the Parent were to engage in such
solicitation.

(f) The Seller and the Parent acknowledge and agree that it would be difficult
or impracticable to measure damages to the Buyer and/or its Affiliates from any
breach of the agreements and covenants set forth in this Section 6.1, that
injury to the Buyer and/or its Affiliates from such breach would be incalculable
and irremediable and that money damages would be an inadequate remedy for any
such breach. Accordingly, the Seller and the Parent hereby agree that, if there
is a breach of the covenants and agreements under this Section 6.1 in any
respect, the Buyer and/or its Affiliates will be entitled to a temporary
restraining order and to a preliminary and a permanent injunction to restrain
any such breach by the Seller or the Parent, without knowing or providing any
actual damage sustained by the Buyer and/or its Affiliates and without the
necessity of posting bond or other security, which right and remedy shall be in
addition to, and not replacement of, any and all other remedies the Buyer and/or
its Affiliates may have hereunder, at law or in equity.

(g) If any provision of this Section 6.1, or the application of such provision
to any Person or circumstance is held invalid, illegal or unenforceable by a
court or other tribunal of competent jurisdiction by reason of its being
extended for too great a period of time or too large a geographic area or over
too great a range of activities, such provision will, without any actions on the
part of the parties to this Agreement, be modified to the least extent necessary
to cause such provision to extend only over the maximum period of time,
geographic area, or range of activities as to which such court or other tribunal
would find it enforceable, and such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement.

 

-12-



--------------------------------------------------------------------------------

6.3 Confidentiality.

(a) The Seller and the Parent, on the one hand, and the Buyer, on the other
hand, acknowledge that they may have access to various items of Confidential
Information (as defined in Section 6.3(d)) of the other in the course of
investigations and negotiations prior to the Closing. Each party agrees that,
until the fifth anniversary of the Closing Date, any such Confidential
Information received from the other party shall be kept strictly confidential
and shall not be used or disclosed for any purpose other than to facilitate the
consummation of the transactions contemplated hereby; provided, however, that to
the extent the Confidential Information of the Seller and the Parent constitutes
a Purchased Asset hereunder, the restrictions contained in this Section 6.3
shall not apply to the Buyer. Each party may disclose Confidential Information
of the other to those of its directors, officers, managers, members, employees,
representatives or agents (“Representatives”) as may be reasonably necessary to
carry out the provisions of this Agreement; provided that before any such
disclosure, such party shall make those Representatives aware of the obligations
of confidentiality under this Agreement and shall at all times procure
compliance by, and be responsible for any non-compliance by, those
Representatives with the provisions of this Section 6.3.

(b) The Seller and the Parent recognize and acknowledge that (i) as of the
Closing, the Seller and the Parent have access to and knowledge of Confidential
Information concerning the Purchased Assets that is not known by other Persons
in the industry in which the Business is conducted (collectively, the
“Proprietary Information”), (ii) upon Closing, such Proprietary Information is
the sole property of the Buyer, and (iii) that any retention and use of such
Proprietary Information after Closing by the Seller or the Parent constitutes a
misappropriation of the Buyer’s trade secrets. In light of the foregoing, the
Seller and the Parent shall, and shall cause their Affiliates and
Representatives to, maintain the confidentiality of all such Proprietary
Information, and shall not, directly or indirectly, at any time, disclose,
furnish, disseminate, publish or make available any Proprietary Information. The
Seller and the Parent have delivered to the Buyer any Proprietary Information
and any and all records (as defined below) which are in the Seller’s or the
Parent’s possession, custody or control and which relate to the Purchased
Assets; provided, however, that in the case of any records stored in electronic
form on any computer or other device that is not a Purchased Asset, the Seller
and the Parent shall provide an electronic copy of such records to the Buyer;
provided further that the Seller may keep copies of any records the Seller
reasonably determines necessary for it to enforce its rights or perform its
obligations under this Agreement or to wind up its affairs. For purposes of this
Agreement, “records” means any instrument, method or device by which, through
which or on which any information has been recorded and/or preserved.

(c) If the Seller or the Parent receives a valid subpoena or other legal process
that may require the disclosure of Proprietary Information described in
Section 6.3(b), the Seller and the Parent agree to give the Buyer immediate
notice and an opportunity to intervene to seek a protective order, in camera
process or other appropriate remedy to prevent the disclosure of its information
and the Seller and the Parent agree to provide all cooperation in connection
therewith reasonably requested by the Buyer. In the event that such protective
order or other remedy is not obtained, the Seller and the Parent shall furnish
only so much of such Proprietary Information that it is legally compelled to
disclose and shall exercise its commercially reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded such Proprietary
Information. Such Proprietary Information shall otherwise remain subject to the
provisions of this Section 6.3.

 

-13-



--------------------------------------------------------------------------------

(d) For the purposes of this Agreement, “Confidential Information” means any
confidential or proprietary business or other information which is delivered
(orally or in writing) by or on behalf of one party to the other, and such
information that is included in or incorporated into any notes, analyses,
memoranda, projections or other documents that are prepared by the receiving
party, unless such information (i) is or becomes public knowledge through no
fault, action or inaction of the receiving party, or (ii) was known by the
receiving party, or any of its directors, officers, managers, members,
employees, representatives, agents or advisors prior to the disclosure of such
information by the disclosing party to the receiving party, unless such
knowledge was acquired from a Person who the receiving party knew was subject,
at the time of such disclosure, to a fiduciary or other duty of nondisclosure or
confidentiality to the disclosing party.

6.4 Employment of Transferred Employees.

(a) Employment. Effective as of the Closing Date, the Buyer or one or more of
its Affiliates shall extend offers of employment to each of the Business
Employees listed on Schedule 6.4(a) on such terms and conditions and with such
benefits as the Buyer, in its sole discretion, determines; provided, however,
that the Buyer shall credit each Transferred Employee with a full year of
vacation accrual (based upon the Buyer’s paid time off policy). All Business
Employees who accept an offer of employment extended by the Buyer shall
hereinafter be referred to as the “Transferred Employees.” The Seller will
provide a notice of termination and all other notices, advisements and
communications required by applicable Law to each Business Employee. The Buyer
and the Seller will cooperate in good faith with respect to all communications
with all Business Employees regarding future employment with the Buyer.

(b) Compensation. Except for vacation accruals owed by the Seller to the
Business Employees, which accruals will be waived and released in full by each
Business Employee (the “Released Vacation Liability”), the Seller shall be
solely responsible for any compensation due to the Business Employees in their
capacity as employees of the Seller relating to periods ending on or prior to
the Closing Date, including salary, commission, bonus, incentives, severance or
other benefit accruals. The Seller shall make all salary, commission, bonus,
incentive, severance, or other benefit accrual payments (other than the Released
Vacation Liability) to the Business Employees as they become due, and to the
extent the Seller has not paid to each employee of the Seller an amount equal to
the value of such employee’s accrued vacation (other than for Transferred
Employees), sick pay and all wages due through the Closing Date, the Seller
shall make such payment contemporaneous with the Closing. The Buyer shall not be
required to provide continuations of any such plans, commissions or incentives
after the Closing Date.

(c) No Right of Employment; Right to Terminate. Nothing contained in this
Agreement shall confer upon any Transferred Employee any right with respect to
employment by the Buyer, the Seller or their respective Affiliates. Nothing
shall interfere with the right of the Buyer, following employment of any
Transferred Employee, to terminate the employment of any such Transferred
Employee at any time, with or without cause, or restrict the Buyer in the
exercise of its independent business judgment in modifying

 

-14-



--------------------------------------------------------------------------------

any of the terms and conditions of the employment of any such Transferred
Employee; provided, however, that the costs associated with the termination of
such Transferred Employees under the Buyer’s benefit plans or policies shall be
borne by the Buyer.

(d) COBRA. The Seller will be responsible for providing health benefit
continuation coverage under Section 4980B of the Internal Revenue Code with
respect to any Business Employees and any former employees of the Seller and any
other qualified beneficiary with respect to such Business Employee or former
employee under the Seller’s group health plan(s), including any liability with
respect to qualifying events that occur as a result of the transactions
contemplated by this Agreement, and the Buyer will incur no premium or other
expense for such coverage.

6.5 Vehicle Lease and Gas Card Reimbursement. The Buyer covenants and agrees
that it will reimburse the Seller an amount equal to (i) the pro rata portion of
the monthly lease payment paid or reimbursed by the Seller under the Vehicle
Leases in respect of the vehicles made available to each Transferred Employee on
the same terms and conditions as the Seller made such lease payments immediately
prior to the Closing and (ii) each Transferred Employee’s actual expenses for
fuel costs incurred on any gas card provided to such Transferred Employee by the
Seller, in each case for the 30-day period following the Closing Date (the
“Reimbursement Period”). The Seller will prepare and deliver to the Buyer an
invoice detailing the pro rata costs of the Vehicle Leases and the fuel costs
incurred during the Reimbursement Period, and the Buyer will pay the Seller the
invoiced amount within five days of receipt of the invoice. During the
Reimbursement Period the Seller agrees that it will not terminate, modify or
amend any of the Vehicle Leases (other than in a manner that does not affect or
relate to the vehicles used by any Transferred Employee) or cancel or
discontinue any such gas cards.

6.6 Murfreesboro Lease. The Seller covenants and agrees that (a) it will not
terminate, modify or amend the Office Lease prior to the expiration of such
lease pursuant to the terms thereof as in effect on the day hereof, and
(b) provided the Buyer pays all of the obligations accruing under the Office
Lease until the end of the term thereof, it will allow the Buyer and any
Transferred Employees to enjoy the benefits of the Office Lease until July 31,
2009.

6.7 Post-Closing Receipts. The Buyer covenants and agrees that it shall deliver
to the Seller as promptly as practicable, and in any event within three Business
Days, after the date of receipt of any checks, cash or other amounts (including
by wire transfer) relating to any of the Current Assets of the Seller, received
by or on behalf of the Buyer or any of its Affiliates on or after the Closing
Date. The Seller covenants and agrees that it shall deliver to the Buyer as
promptly as practicable, and in any event within one week, after the date of
receipt of any checks, cash or other amounts (including by wire transfer) in
respect of accounts receivable relating to service hours worked for the
customers listed on Schedule 1.1(a) on or after the Closing Date, received by or
on behalf of the Seller or Parent on or after the Closing Date.

6.8 Expenses. Except as otherwise expressly provided herein, (a) the Seller and
the Parent shall pay and be solely responsible for all costs and expenses
relating to the Seller’s and the Parent’s performance of and compliance with
this Agreement, including legal fees and any finder’s, brokerage or other
similar fees, and (b) the Buyer will pay and be solely responsible for all costs
and expenses, including legal fees and any finder’s, brokerage or other similar
fees, in connection with the Buyer’s performance of and compliance with this
Agreement.

 

-15-



--------------------------------------------------------------------------------

6.9 Further Assurances. The Buyer, on the one hand, and the Seller and the
Parent, on the other hand, agree that subsequent to the Closing Date, at the
request of the other party, they will execute and deliver, or cause to be
executed and delivered, to the other party such further instruments and take
such other action as may be reasonably necessary to carry out the transactions
contemplated by this Agreement.

ARTICLE VII

SURVIVAL AND INDEMNIFICATION

7.1 Survival.

(a) All of the representations and warranties of the parties set forth in this
Agreement shall survive the Closing for 24 months following the Closing Date;
provided, however, that the representations and warranties contained in
Section 4.1 (Organization; Good Standing; Qualification; Subsidiaries),
Section 4.2 (Authorization), Section 4.5 (Title to Purchased Assets),
Section 4.13 (Brokers, Finders and Agents), Section 5.1 (Organization; Good
Standing; Qualification), Section 5.2 (Authorization) and Section 5.4 (Brokers,
Finders and Agents) shall survive the Closing indefinitely. Notwithstanding the
preceding sentence, any representation or warranty in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentence if written notice of the
inaccuracy or breach thereof giving rise to such right of indemnity has been
given to the party against whom such indemnification may be sought prior to such
time.

(b) Any covenant or agreement of any party hereto that is to be performed after
the Closing Date shall survive the Closing indefinitely or, if sooner, for the
time period provided in this Agreement with respect to such covenant or
agreement. Notwithstanding the foregoing sentence, the indemnification
obligations set forth in Section 7.2(c) and Section 7.3(c) shall survive the
Closing indefinitely.

7.2 Indemnification of the Buyer. Subject to Section 7.4, the Seller and the
Parent, jointly and severally, shall indemnify and hold harmless and defend the
Buyer, its corporate parent and their respective members, shareholders,
employees, representatives and agents, and the respective heirs, successors and
assigns of the foregoing, from and against any and all claims, actions, suits,
demands, assessments, judgments, losses, liabilities, damages, obligations,
costs and expenses (including reasonable attorneys’, accountants’ and expert
witness’ fees and expenses and investigation costs, collectively, “Losses”)
suffered or incurred by any such Persons, directly or indirectly, resulting
from, arising out of, relating to or imposed or incurred by reason of:

(a) any breach of any of the representations and warranties of the Seller or the
Parent contained in this Agreement;

(b) any breach of any of the covenants or agreements of the Seller or the Parent
contained in this Agreement;

 

-16-



--------------------------------------------------------------------------------

(c) any failure of the Seller to pay, perform or otherwise discharge any of the
Retained Liabilities; and

(d) any claims arising out of the operation of the Business or the ownership of
the Purchased Assets on or prior to the Closing Date.

7.3 Indemnification of the Seller and the Parent. Subject to Section 7.4, the
Buyer shall indemnify and hold harmless and defend the Seller, its employees,
representatives and agents and the Parent, and the respective heirs, successors
and assigns of the foregoing, from and against any and all Losses suffered or
incurred by any such Persons, directly or indirectly resulting from, arising out
of, relating to or imposed or incurred by reason of:

(a) any breach of any of the representations or warranties of the Buyer
contained in this Agreement;

(b) any breach of any of the covenants or agreements of the Buyer contained in
this Agreement;

(c) any failure of the Buyer, after the Closing, to pay, perform or otherwise
discharge any of the Assumed Liabilities; or

(d) any claims arising out of the operation of the Business or the ownership of
the Purchased Assets after the Closing Date.

7.4 Certain Limitations.

(a) Notwithstanding anything to the contrary contained herein, with respect to
Section 7.2(a) and Section 7.3(a), in the case of any representation or warranty
that is limited by the word “material” or by any similar term or limitation, the
failure of such representation or warranty, as the case may be, and the amount
of Losses subject to indemnification hereunder shall be determined as if the
word “material” or any similar term or limitation were not included therein
(i.e., there shall not be a double materiality standard).

(b) No party shall have any indemnification obligations pursuant to
Section 7.2(a) and Section 7.3(a) except and only to the extent that the amount
of the otherwise indemnifiable Losses incurred by one or more of the parties
exceeds $25,000 and then only to the extent of the excess over $25,000 (the
“Deductible”). In addition, the maximum aggregate liability (the “Cap”) of the
Seller and the Parent for Losses under Section 7.2(a) for which a claim has been
made within the applicable survival period is 100% of the Revenue Sharing Amount
paid to or on behalf of the Seller in connection with the transactions
contemplated by this Agreement; provided, however, that the Deductible and the
Cap shall not apply to any Losses arising out of or relating to (i) breaches of
Section 4.1 (Organization; Good Standing; Qualification; Subsidiaries),
Section 4.2 (Authorization), Section 7.2(b) (Indemnification of Buyer),
Section 7.2(c) (Indemnification of Buyer), or Section 7.2(d) (Indemnification of
Buyer) and (ii) fraud, intentional or willful misconduct or gross negligence.

(c) The Seller and the Parent (i) expressly waive any rights of indemnification
of the Seller or the Parent against the Buyer for acts, circumstances and events
that give rise to indemnification obligations of the Seller or the Parent
arising under Section 7.2,

 

-17-



--------------------------------------------------------------------------------

and (ii) agree and acknowledge that they will have no right of contribution
from, or right of subrogation against, the Buyer in the event they are required
to take, or refrain from taking, any action, whether by the payment of money or
otherwise, as a result of this Article VII.

7.5 Procedure for Indemnification.

(a) If any Person entitled to seek indemnification under this Article VII
(an “Indemnitee”) receives notice of the assertion, commencement or imposition
of a claim, suit, action or proceeding, or the imposition of a penalty or
assessment by a third party that is not an Indemnitee (a “Third-Party Claim”),
and the Indemnitee intends to seek indemnity hereunder for such Third-Party
Claim, then the Indemnitee shall promptly provide the party against whom such
indemnity may be sought (the “Indemnifying Party”) with written notice of such
Third-Party Claim (including any written demand, complaint, petition, summons or
similar document relating thereto that is then in the Indemnitee’s possession),
but in any event not later than 30 days after receipt of notice of such
Third-Party Claim. Any delay in providing, or the failure to provide such
notification, shall not affect the right of the Indemnitee to indemnification
hereunder except in the event that such delay or failure extends past the
applicable survival expiration date set forth in Section 7.1 or to the extent
that the Indemnifying Party is materially prejudiced by the delay or failure.

(b) In connection with any Third-Party Claim, the Indemnifying Party may elect,
by written notice to the Indemnitee, to assume and control, at its sole expense,
the defense of any such Third-Party Claim, and shall, at its sole expense,
retain counsel (reasonably satisfactory to the Indemnitee) in connection
therewith; provided, however, that the Indemnifying Party will not have such
right:

(i) unless the Indemnifying Party has acknowledged in writing, within 20 days
following the Indemnifying Party’s receipt of notice of the Third-Party Claim,
to such Indemnitee the obligation of the Indemnifying Party in accordance with
the terms of this Agreement to indemnify the Indemnitee for all Losses that may
be or have been suffered or incurred by the Indemnitee and that have been or may
be caused by or resulting or arising out of the Third-Party Claim;

(ii) unless the Indemnifying Party has provided to such Indemnitee reasonable
evidence that the Indemnifying Party has reasonably sufficient financial
resources to defend such Third-Party Claim;

(iii) if such Indemnitee reasonably and in good faith believes that such
Third-Party Claim would be reasonably detrimental to the reputation, relations
with customers, vendors or suppliers, or business of the Indemnitee or any of
its Affiliates;

(iv) if such Third-Party Claim involves criminal allegations; or

(v) if outside counsel advises the Indemnitee that there are actual or potential
conflicting interests between the Indemnifying Party and the Indemnitee with
respect to the Third-Party Claim.

 

-18-



--------------------------------------------------------------------------------

(c) After the assumption of such defense by the Indemnifying Party, the
Indemnifying Party shall not be responsible for the payment of legal fees or
expenses incurred thereafter by the Indemnitee (who may, however, continue to
participate in, but not control, the defense of such Third-Party Claim with
separate counsel and at its own expense other than as provided in
Section 7.5(b)(v)).

(d) In the event that the Indemnifying Party shall assume the defense of the
Third-Party Claim, it shall not settle or compromise such Third-Party Claim
unless (i) the Indemnitee gives its prior written consent, which consent shall
not be unreasonably withheld or delayed, or (ii) the terms of settlement or
compromise of such Third-Party Claim provide that the Indemnitee shall have no
responsibility for the discharge of any settlement amount and impose no other
obligations or duties on the Indemnitee (including any admission of
culpability), and the settlement or compromise discharges all claims against the
Indemnitee with respect to such Third-Party Claim. The Indemnitee shall
cooperate with the defense of any such Third-Party Claim and shall provide such
personnel, technical support and access to information as may be reasonably
requested by the Indemnifying Party in connection with such defense.

(e) If the Indemnifying Party does not, or does not have the right to, undertake
the defense, compromise or settlement of a Third-Party Claim in accordance with
Section 7.5(b), the Indemnitee will have the right to control the defense or
settlement of such Third-Party Claim with counsel of its choosing. The
Indemnifying Party will be entitled (at the Indemnifying Party’s expense) to
participate in the defense of any Third-Party Claim with its own counsel.

7.6 Notice of Direct Claims. Any claim for indemnification of Losses under this
Article VII that is not a Third-Party Claim (a “Direct Claim”) by an Indemnitee
shall be asserted by giving the Indemnifying Party prompt written notice
thereof; provided, however, that any delay in providing, or the failure to
provide such notification, shall not affect the right of the Indemnitee to
indemnification hereunder except in the event that such delay or failure extends
past the applicable survival expiration date set forth in Section 7.1 or to the
extent that the Indemnifying Party is materially prejudiced by the delay or
failure. Such notice shall describe the Direct Claim in reasonable detail,
including (to the extent practicable) copies of any written evidence thereof and
indicate the estimated amount of Losses, if reasonably practicable, that has
been sustained by the Indemnitee. The Indemnifying Party will have a period of
30 days within which to respond in writing to such Direct Claim. If the
Indemnifying Party does not so respond within such 30-day period, the
Indemnifying Party will be deemed to have rejected such claim, in which event
the Indemnitee will be free to pursue such remedies as may be available to the
Indemnitee on the terms and subject to the provisions of this Article VII.

7.7 Right of Offset. If the Seller or the Parent has an indemnification
obligation to the Buyer as an Indemnitee under this Article VII, then the amount
of such indemnification obligation may be offset against any Revenue Sharing
Amount owed by the Buyer to the Seller.

7.8 Effect of Investigation. The right to indemnification and all other remedies
based on any representation, warranty, covenant or obligation of the Seller and
the Parent contained in or made pursuant to this Agreement shall not be affected
by any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty, covenant
or obligation.

 

-19-



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Transfer Taxes; Returns.

(a) Any Transfer Taxes (as defined in Section 8.1(c)) attributable to the
transfer of the Purchased Assets by the Seller to the Buyer, together with all
recording fees related to such transfer, will be borne and paid by the Seller.

(b) The Seller will timely file final sales and use tax returns in each state in
which the Seller is registered for sales/use tax purposes. In addition, the
Seller will request a receipt of tax paid or a Certificate of No Tax Due from
such states and provide such receipts and certificates to the Buyer.

(c) For the purposes of this Agreement, “Transfer Taxes” means all sales, use,
transfer, stamp, conveyance, value added or other similar taxes, duties, excises
or governmental charges imposed by any taxing jurisdiction, domestic or foreign,
and all recording or filing fees, notarial fees and other similar costs of
Closing with respect to the transfer of the Purchased Assets or otherwise on
account of this Agreement or the transactions contemplated hereby.

8.2 Public Announcements. Neither the Seller nor the Parent, on the one hand,
nor the Buyer, on the other hand, shall make any public statements, including
any press releases, with respect to this Agreement and the transactions
contemplated hereby without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed) except as may be required
by applicable Law. If a public statement is required to be made by applicable
Law, the parties shall consult with each other in advance as to the contents and
timing thereof.

8.3 Entire Agreement. This Agreement (including the Schedules attached hereto)
shall constitute the entire agreement of the parties with respect to this
Agreement and the transactions contemplated hereby, and supersede all prior
agreements and understandings of the parties relating to the subject matter of
this Agreement and the transactions contemplated hereby, including the
Expression of Interest, dated January 18, 2009, delivered by the Buyer to the
Seller.

8.4 Notices. Any notice, request, instruction or other document to be given
hereunder by any party hereto to any other party shall be in writing and shall
be deemed to have been given or made (a) on the date of delivery if delivered in
person or by a nationally recognized overnight courier service, fees prepaid,
(b) on the date of delivery if sent by facsimile and transmittal has been
confirmed, or (c) on the fourth Business Day following the deposit thereof in
the United States mail, provided it is mailed by certified mail, return-receipt
requested and postage prepaid and properly addressed, in each case, to the
address or facsimile number of a party as specified below (or at such other
address or facsimile number for a party as shall be specified by like notice):

 

  (a) if to the Seller or the Parent:

Handleman Company

500 Kirts Blvd.

Troy, MI 48084

Attention: Rozanne Kokko

Facsimile: 248.362.6409

 

-20-



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Pepper Hamilton LLP

100 Renaissance Center, Suite 3600

Detroit, MI 48243

Attention: Dennis Kayes

Facsimile: 313.731.1560

 

  (b) if to the Buyer:

Mosaic Sales Solutions US Operating Co., LLC

6051 North State Highway 161

Irving, Texas 75038

Attention: Kelly Parsons

Facsimile: 972.870.4810

with a copy to (which shall not constitute notice):

Jones Day

2727 North Harwood Street

Dallas, Texas 75201

Attention: Jason Krieser

Facsimile: 214.969.5100

8.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware applicable to agreements made and
to be performed wholly within that jurisdiction without regard to the principles
of conflict of laws thereof.

8.6 Jurisdiction. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in Dallas, Texas (or, in the case of any claim as to which the federal
courts have exclusive subject matter jurisdiction, the Federal Court of the
United States of America sitting in the Northern District of Texas), and each of
the parties hereby consents to the exclusive jurisdiction of those courts (and
of the appropriate appellate courts therefrom) in any suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of the venue of any suit,
action or proceeding in any of those courts or that any suit, action or
proceeding which is brought in any of those courts has been brought in an
inconvenient forum. Process in any suit, action or proceeding may be served on
any party anywhere in the world, whether within or

 

-21-



--------------------------------------------------------------------------------

without the jurisdiction of any of the named courts. Without limiting the
foregoing, each party agrees that service of process on it by notice as provided
in Section 8.4 shall be deemed effective service of process.

8.7 Joint and Several Obligations. The obligations of the Seller and the Parent
under this Agreement (including the Schedules) are and shall be joint and
several.

8.8 Attorneys Fees. In the event of (a) any breach of or (b) any action,
arbitration or proceeding to compel compliance with any of the terms of this
Agreement, the prevailing party shall be entitled to recover form the
non-prevailing party the costs of such action or proceedings, including
reasonable attorneys’ fees, costs and disbursements.

8.9 Headings; Interpretation.

(a) The headings of the Articles, Sections and Schedules of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

(b) This Agreement is the result of arm’s-length negotiations among the parties
hereto and no provision hereof, because of any ambiguity found to be contained
therein or otherwise, shall be construed against a party by reason of the fact
that such party or its legal counsel was the draftsperson of that provision.

(c) Whenever used in this Agreement, the term “including,” or any variation
thereof, means including without limitation.

(d) Unless the context otherwise requires, (i) all references to Sections,
Articles or Schedules are to be Sections, Articles and Schedules of or to this
Agreement, (ii) each of the Schedules will apply only to the corresponding
Section or subsection of this Agreement, (iii) each term defined in this
Agreement has the meaning assigned to it, (iv) words in the singular include the
plural and vice versa, (v) all references to $ or dollar amounts will be to
lawful currency of the United States, (vi) to the extent the term “day” or
“days” is used, it shall mean calendar days, (vii) the pronoun “his” refers to
the masculine, feminine and neuter, (viii) the words “herein,” “hereby,”
“hereof,” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section, paragraph or
other subdivision of this Agreement, and (ix) except to the extent expressly set
forth herein, each accounting term not otherwise defined in this Agreement has
the meaning ascribed to it in accordance with GAAP.

8.10 Amendment, Modification and Waiver. No amendment, modification or
alteration of the terms or provisions of this Agreement shall be binding unless
the same shall be in writing and duly executed by the Buyer, the Seller and the
Parent; provided, however, that any of the terms or provisions of this Agreement
may be waived in writing at any time by the party that is entitled to the
benefits of such waived terms or provisions. No waiver of any of the provisions
of this Agreement shall be deemed to be, or shall constitute, a waiver of any
other provision hereof (whether or not similar). No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof.

 

-22-



--------------------------------------------------------------------------------

8.11 Successors and Assigns. The terms of this Agreement shall inure to the
benefit of and be binding upon each of the parties hereto and their respective
heirs, successors and permitted assigns, and the indemnification provisions of
this Agreement shall inure to the benefit of any Indemnitee in accordance with
the terms thereof. This Agreement may not be assigned by the Seller or the
Parent without the prior written consent of the Buyer, or be assigned by the
Buyer without the prior written consent of the Seller and the Parent; provided,
however, that the Buyer may assign its rights, interests and obligations under
this Agreement to a third party (or to a third party and its wholly owned
subsidiary), but no such assignment shall relieve the Buyer from its obligations
hereunder if its assignee does not perform such obligations.

8.12 No Third-Party Beneficiaries. This Agreement is intended and agreed to be
solely for the benefit of the parties hereto, and no other Person shall be
entitled to rely on this Agreement or accrue any benefit, claim or right of any
kind whatsoever pursuant to, under, by or through this Agreement.

8.13 Counterparts. This Agreement, and any amendment hereto, may be executed in
two or more counterparts, each of which shall for all purposes be deemed to be
an original and all of which shall constitute the same instrument. A facsimile
or electronically scanned copy of any such signed counterpart shall be treated
and shall have the same force and effect as an originally signed counterpart.

8.14 Severability. If any of the terms or provisions of this Agreement or the
application thereof to any Person or circumstance shall be adjudged to any
extent invalid or unenforceable for any reason whatsoever by a court of
competent jurisdiction, such provision shall be construed as narrowly as is
necessary to prevent such a finding of invalidity or unenforceability, and all
of the remaining terms and provisions of this Agreement or their application to
other Persons or circumstances shall not be affected thereby and shall be valid
and enforceable to the fullest extent permitted by applicable Law.

8.15 Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy and
each remedy will be cumulative and will be in addition to every other remedy
given hereunder or hereafter existing at Law or in equity or by statute or
otherwise. The election of any one or more remedies will not constitute a waiver
of the right to pursue other available remedies.

[SIGNATURE PAGE FOLLOWS]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

 

MOSAIC SALES SOLUTIONS US

OPERATING CO., LLC

By:  

/s/ Kelly Parsons

Name:   Kelly Parsons Title:   SVP/CFO REPS, LLC By:  

/s/ Rozanne Kokko

Name:   Rozanne Kokko Title:   SVP/CFO HANDLEMAN COMPANY By:  

/s/ Rozanne Kokko

Name:   Rozanne Kokko Title:   SVP/CFO



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule 1.1 (a)    Customer Contracts Schedule 4.4    Required Filings and
Consents Schedule Schedule 4.5    Exceptions to Title of Purchased Assets
Schedule Schedule 4.8    Breach of Contracts Schedule 4.9    Litigation Schedule
Schedule 4.10(i)    Business Employees and Related Agreements Schedule Schedule
4.10(a)(ii)    Employee Agreements Schedule 4.10(a)(iii)    Yenzer, Owens and
Pacione Covenants Schedule 4.10(c)    Warn Act Notices Schedule 4.11    Consents
Schedule Schedule 6.2    Territory Schedule Schedule 6.4(a)    Employment of
Business Employees Schedule